


109 HR 5893 IH: Private Security Officer Employment

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5893
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Intelligence Reform and Terrorism Prevention
		  Act of 2004 to require the Secretary of Homeland Security to provide for
		  National Crime Information Center criminal history records checks of the
		  employees and prospective employees of providers of private security services
		  and to require such providers to employ only those employees whose records
		  checks do not show a history of certain offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Private Security Officer Employment
			 Enhancement Act of 2006.
		2.FindingsCongress finds the following:
			(1)One of the
			 legacies of the horrific attacks of September 11, 2001, is the need for
			 enhanced security of the United States. Meeting this need has imposed serious
			 stresses on government agencies at all levels and entities whose primary task
			 is the protection of the key assets of the United States and the life, health,
			 and property of its populace.
			(2)President Bush
			 stated, in a February 2003 report titled, The National Strategy for the
			 Physical Protection of Critical Infrastructures and Key Assets, that
			 there is an increased need to assess the Nation’s vulnerabilities and to
			 provide additional security for its key assets. Providing such security will
			 require increased cooperation between the Federal Government and the private
			 sector.
			(3)Such Report
			 recognized that terrorists, in the pursuit of their long-term, strategic
			 objectives, will likely continue to attack critical infrastructures and key
			 assets of the United States, the vast majority of which are owned and operated
			 by the private sector.
			(4)Because of
			 enhanced security needs, the use of private security companies in guarding the
			 key assets of the United States and the life, health, and property of its
			 populace has increased significantly since September 11, 2001, and will
			 continue to do so.
			(5)Because of
			 enhanced security needs, businesses have increased their security efforts and
			 the number of internal employees dedicated to securing their facilities.
			(6)As reliance on
			 private security companies to guard the key assets of the United States and to
			 protect the life, health, and property of its populace continues to grow, the
			 hiring and placement decisions of such companies (which employ more than
			 500,000 private security officers nationwide) have become critical. Such
			 decisions determine who will protect the United States and have access to its
			 key assets. Similarly, businesses providing their own internal security
			 services have experienced a heightened need to improve their internal security
			 measures and to obtain more information about the individuals who provide their
			 internal security. It has, therefore, become imperative that companies
			 employing or hiring security personnel have access to a criminal background
			 checking system that is efficient, inclusive, nationwide in scope, dependable,
			 and technologically advanced, in order to minimize the occurrence of dangerous
			 and disastrous placement and hiring decisions.
			(7)Companies cannot
			 properly and effectively evaluate their prospective and current internal
			 security employees without access to the criminal history records available
			 through the National Crime Information Center (NCIC). Access to the NCIC for
			 the purpose of reviewing the background of current and prospective employees is
			 currently enjoyed by the banking industry, the nuclear power industry, public
			 housing authorities, and others, and should be made available to private
			 security companies and to businesses providing their own security so that such
			 companies and businesses can safely and effectively partner with Federal,
			 State, and local governments in the effort to protect the United States.
			(8)Given its critical
			 role in the security of the United States, the Department of Homeland Security,
			 working in conjunction with the Department of Justice, is best suited to act as
			 the clearinghouse for obtaining and disseminating NCIC criminal history records
			 for the purposes set forth in this section.
			3.Improved criminal
			 history records search for purposes of employment of covered private security
			 officersSection 6402 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (118 Stat. 3755, 28
			 U.S.C. 534 note) is amended by striking subsection (c) and all that follows
			 through the end and inserting the following new subsections:
			
				(c)Requirement To
				provide NCIC information upon request
					(1)In
				generalThe Secretary shall, upon receipt of a request by a
				covered employer with respect to a covered employee, provide for an NCIC
				criminal history records check with respect to the covered employee and provide
				the results of the check to the covered employer, in accordance with this
				section.
					(2)FingerprintsA
				request under paragraph (1) shall include the fingerprints of the covered
				employee, which shall be submitted electronically to the Secretary. The
				Secretary shall transmit those fingerprints to the Attorney General. To assist
				the Secretary in complying with paragraph (1), the Attorney General shall,
				notwithstanding any other provision of law, provide for—
						(A)an NCIC criminal
				history records check to be carried out with respect to that covered employee;
				and
						(B)the results of that
				check to be transmitted to the Secretary.
						(3)FeeThe
				Secretary may, by regulation, establish and collect a reasonable fee for
				conducting a criminal history records check under paragraph (1).
					(d)Use of NCIC
				information by covered employers
					(1)Prohibition
						(A)In
				generalA covered employer may not employ a covered employee to
				provide a security service described in subparagraph (B), unless—
							(i)the covered
				employer first obtains the results of an NCIC criminal history records check
				with respect to that covered employee; and
							(ii)neither the
				results of that check, nor any other information made available to the covered
				employer, indicate that the covered employee has any unpardoned conviction
				under any Federal or State law of any felony or any one or more of the
				following offenses:
								(I)Illegally using,
				carrying, or possessing any firearm or other dangerous weapon.
								(II)Making or
				possessing an instrument, the primary use of which would be to facilitate
				burglary, theft, or a similar crime.
								(III)Buying or
				receiving stolen property.
								(IV)Unlawful entry of
				a building.
								(V)Aiding escape from
				prison.
								(VI)Unlawfully
				possessing or distributing any illegal narcotic drug.
								(VII)Any act
				involving theft, including theft by deception.
								(VIII)Recklessly
				endangering another person.
								(IX)Making any threat
				of terror.
								(X)Any crime of
				violence against another individual, including assault or battery, or any crime
				of violence against the property of an individual.
								(XI)Attempting or
				conspiring to commit any of the offenses described in subclauses (I) through
				(X).
								(XII)Any other
				offense relevant to the ability of the covered employee to provide reliable
				security services, as specified by the Secretary by regulation.
								(B)Security service
				describedFor purposes of this section, a security service
				is—
							(i)guarding,
				protecting, or securing any asset or personnel of the covered employer or any
				asset or personnel of any customer of such employer; or
							(ii)directly or
				indirectly supervising the activities of any other employee of such employer
				who guards, protects, or secures any such asset or personnel.
							(2)Delayed
				applicability for current employeesIn the case of a covered employee who, as
				of the effective date described in section 4 of the
				Private Security Officer Employment
				Enhancement Act of 2006, is employed by a covered employer to
				provide a security service, the prohibition under paragraph (1) shall not apply
				to such employer with respect to such employee until—
						(A)the given date that is six months after
				such effective date; or
						(B)a later date
				specified by the Secretary, in the case in which the Secretary certifies that
				the results of the records check could not be obtained by the given date
				described in subparagraph (A) despite the exercise of reasonable diligence on
				the part of both the employee and the employer.
						(3)No liability for
				good faith determinationsNo covered employer shall be liable for
				any determination made by such employer in good faith that an offense
				identified from a criminal history records check conducted under subsection (c)
				for such employer on a covered employee is within the scope of offenses
				described in paragraph (1)(A)(ii) for purposes of such employer making an
				employment decision with respect to such employee.
					(4)Rule of
				constructionNothing in paragraph (1) shall be construed as
				preventing a covered employer from making an employment decision, with respect
				to a covered employee, based on any lawful reason not described in such
				subsection, including the reason that the results of a criminal history records
				check conducted under subsection (c)(1) (or any other information made
				available to the employer) on such employee indicate that the employment of the
				employee would violate any applicable State law.
					(5)Non-application
				of Fair Credit Reporting ActThe provisions of the Fair Credit
				Reporting Act (15 U.S.C. 1681 et seq.) shall not apply to an NCIC criminal
				history records check conducted under subsection (c).
					(e)Employee
				rights
					(1)Written
				consentA covered employer may not make a request under
				subsection (c)(1) with respect to a covered employee, or obtain the
				fingerprints of a covered employee under subsection (c)(2), without the written
				consent of that employee.
					(2)Frequency of
				requestsA covered employer that makes a request under subsection
				(c)(1) with respect to a covered employee and thereafter employs that employee
				for a continuous period may not make another such request with respect to such
				employee unless—
						(A)such request is
				made at least 12 months after the previous request; or
						(B)good cause
				(including for purposes of a promotion of the covered employee) exists.
						(3)Accuracy and
				completenessThe Secretary shall ensure that each covered
				employee subject to a request for an NCIC criminal history records check under
				subsection (c)(1) will receive the results of the check and will have the
				opportunity to provide to the head of the National Crime Information Center of
				the Federal Bureau of Investigation information concerning the accuracy or
				completeness of such results. The covered employee involved must provide such
				information within 30 days after receipt of such results.
					(f)Records
				management
					(1)In
				generalA covered employer receiving any results from a criminal
				history records check carried out under subsection (c)(1), with respect to a
				covered employee, shall ensure each of the following:
						(A)Such results are
				maintained confidentially.
						(B)Such results are
				not misused or disseminated to any person not involved in the employment
				decision with respect to the covered employee.
						(C)Subject to
				paragraph (2), such results are destroyed within one year after the latter of
				the following dates, with respect to such results:
							(i)The first of the
				following dates:
								(I)The date of the
				decision whether to employ or continue to employ the covered employee.
								(II)The date that is
				one year after the date on which the covered employer received the
				results.
								(ii)The date that is
				one year after the final disposition of a claim or proceeding relating to the
				employment of the covered employee.
							(2)No destruction
				of results if related claim pendingIn no case shall the results
				from a criminal history records check carried out under subsection (c)(1) be
				destroyed pursuant to paragraph (1)(C) while a claim or proceeding described in
				clause (ii) of such paragraph is pending.
					(g)Use of
				information by Department of Homeland SecurityIn carrying out
				this section, the Secretary shall establish procedures to ensure that the
				Department of Homeland Security uses the results of criminal history records
				checks carried out under subsection (c)(1) in a manner that—
					(1)limits the
				dissemination of such results outside the Department only to the covered
				employer;
					(2)ensures that such
				results are used only for the purpose of determining the suitability of a
				covered employee for employment in the private security field; and
					(3)protects covered
				employees from any use of such results that is in violation of the provisions
				of this section.
					(h)RegulationsThe
				Secretary shall prescribe regulations to carry out this section.
				(i)Criminal
				penaltiesAny person who knowingly and intentionally uses any
				information obtained pursuant to this section for a purpose other than the
				purpose of determining the suitability of a covered employee for employment in
				the private security field shall be imprisoned not more than two years or fined
				under title 18, United States Code, or both.
				(j)DefinitionsFor
				purposes of this section:
					(1)Covered
				employeeThe term covered employee means any
				individual, other than an active law enforcement officer for any governmental
				unit, who is—
						(A)employed by, or
				seeking employment with, a nongovernmental entity that provides security
				services; or
						(B)employed as an
				internal security employee by, or seeking employment as an internal security
				employee with, a nongovernmental entity that has more than 50 employees, of
				which three or more are internal security employees.
						(2)Covered
				employerThe term covered employer means—
						(A)any
				nongovernmental entity that—
							(i)provides security
				services;
							(ii)for each
				jurisdiction in which it provides such services, is licensed by such
				jurisdiction to provide such services, to the extent such jurisdiction permits
				or requires it to be so licensed; and
							(iii)provides such
				services—
								(I)in interstate or
				foreign commerce;
								(II)at any site where
				there is located any element of the Federal Government; or
								(III)for any person
				engaged in interstate or foreign commerce; or
								(B)any
				nongovernmental entity that—
							(i)has more than 50
				employees, of which three or more are internal security employees;
							(ii)for each
				jurisdiction in which it provides internal security services with respect to
				itself, is licensed by such jurisdiction to provide such services, to the
				extent such jurisdiction permits or requires it to be so licensed; and
							(iii)is either
				engaged in interstate or foreign commerce or provides any product or service to
				any element of the Federal Government.
							(3)Internal
				security employeeThe term internal security
				employee means an employee whose primary responsibility is to provide
				internal security with respect to the entity employing such employee.
					(4)NCIC criminal
				history records checkThe
				term NCIC criminal history records check means a criminal history
				records check conducted through the databases of the National Crime Information
				Center of the Federal Bureau of Investigation.
					(5)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
					(6)StateThe
				term State includes the 50 States, the District of Columbia, the
				Commonwealth of Puerto Rico, and any other territory or possession of the
				United
				States.
					.
		4.Effective
			 dateThe amendment made by
			 section 3 shall take effect as of the date of enactment and shall apply to
			 employment decisions made by covered employers, with respect to covered
			 employees, beginning on the date that is 180 days after the date of the
			 enactment of this Act.
		
